DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Both claim 1 and claim 11 are independent claims and recite the term “optionally”.  Any “optional” limitations are not required so these limitations do not limit the invention and they raise questions as to what exactly is being required by the “optional” recitations.  Claims will be examined as if these recitations are not required per the definition of the term “optional”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9 and 10 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by US 2004/0221367 (Darrow).
Regarding claim 1, Darrow discloses a device (Fig. 1, FDB mitt; para. [0015)) for reducing or eliminating contamination, cross-contamination and transmission of fecal pathogens and fecal material (for the sanitary pick up, containment and disposal of dog waste; para. [0007); para. [0021)), the device comprising a flushable glove-or mitten-type garment (Fig. 1, FDB mitt is a flushable mitten-type garment; para. [0014)) encompassing a covering for five digits and palm of a hand of a user (Fig. 1, Fig. 2, the FDB mitt defines an interior space 8 accommodating ones hand; para. [0015)), the device (Fig. 1, FDB mitt; para. [0015)) comprising a non-woven wood pulp based fabric (Fig. 1, the mitt body consists of a nonwoven fibrous web formed of wood pulp fibers; para. [0020); para. [0024)), and having a dorsal surface (Fig. 1, top layer 10) and a ventral surface (Fig. 1, bottom layer 11) joined by stitching with a degradable thread or gluing or bonding (Fig. 1, Fig. 4, a peripheral bond line 15 joins top layer 10 and bottom layer 11; para. [0017); para. [0028)-[0030]), and “optional” limitations are not required for anticipation). 
 	Regarding claim 2, Darrow discloses the device according to claim 1, further comprising a means (Fig. 1, access flap member 14) for removal and retraction of the device (Fig. 1, FDB mitt; para. [0015)) for grasping with fingers of a non-gloved hand (Fig. 1, the access flap 14 allows the user to remove the FDB mitt easily by turning it inside out; para. [0007)). 
 	Regarding claim 3, Darrow discloses the device according to claim 2, wherein the means of removal and retraction (Fig. 1, access flap member 14) comprises at least one feature located at a margin of the fabric distal from the digits (Fig. 1, the access flap member 14 is associated with bottom layer 11 and extends outwardly beyond a bottom end 13 of top layer 1 O; para. [0016)), the feature at least one selected from: tab (Fig. 1, access flap member 14), a cuffable hem extending beyond a palm portion, a string, and a band. 
 	Regarding claim 4, Darrow discloses the device according to claim 3, wherein the tab (Fig. 1, access flap member 14) is an extension of the fabric of the glove (Fig. 1, access flap member 14 is an extension of bottom layer 11; para. (0016)).
	Regarding claims 5 and 6, Darrow discloses extending distally from the fingers further enclosing wrist and back of hand of the user as well as ‘beyond the wrist/forearm’ of a user with a smaller arm/wrist as human sizes of body parts is near infinite is scope, the cuffable hem/distal from the fingers edge of the device being fabric that is wider circumferentially than the fabric at the wrist (the bottom edge at 12 in fig. 1 is a “cuffable hem” of the device and is shown clearly wider at the very bottom edge 12 than at dashed line 9 in fig. 1).
	Regarding claim 7, Darrow discloses the fabric comprising at least 70°%-95% wood pulp (“at least 70%” explicitly disclosed in claim 5) and further comprising at least 5%-30°% of a natural fiber selected from at least one of cotton, hemp, and flax, or a synthetic fiber (“at least 5% regenerated cellulose (synthetic) explicitly disclosed in claim 5).
	Regarding claims 9 and 10, the recited “emollient” in claim 9 and “anti-microbial agent” in claim 10 are recited as optional limitations that are not required.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,516,906 to Wiggins in view of US 2008/0104736 to Legaard and US 2004/0221367 to Darrow.
Regarding claim 11, Wiggins discloses a method (Fig. 5, method 500) of reducing or eliminating transmission of a fecal pathogen and fecal material by human subjects in toilets (affording people protection against feces, urine, and other germs when cleaning themselves after using the bathroom; col. 6-10), the method comprising: providing a plurality of devices (Fig. 1, Fig. 3, Fig. 5, a container 130 stores and dispenses at least one glove 102; col. 4, Ins. 43-44; col. 5, Ins. 28-31) comprising a disposable garment (Fig. 1, disposable glove 102; col. 4, In. 36-37) encompassing a dorsal and ventral closed covering (Fig. 1, glove 102 defines a dorsal and ventral closed covering) for five digits and palm of a hand (Fig. 1, glove 102 covers hand 194 of user-wearer 190; col. 4, Ins. 36-38), the garment (Fig. 1, glove 102) extending at least to the wrist (Fig. 1, Fig. 2A, glove 102 extends to the wrist 192; col. 5, Ins. 10-13) and optionally to the forearm beyond the wrist (“optional” limitations are not required), the device (Fig. 1, glove 102) comprising a material compatible with standards for indoor plumbing disposal (Fig. 1, glove 102 is flushable down a toilet; col. 2, 13-14; col. 4, Ins. 10-12), and instructing subjects for using a single device (Fig. 1, glove 102) for each occurrence of a fecal elimination, including after disposing of toilet paper or toilet tissue by releasing into the toilet (Fig. 1, Fig. 5, instructions detail functional relationships such that the invention is used in a preferred manner, glove 102 being used for an occurrence of a fecal elimination and disposed of following the user-wearer 190 cleaning themselves; col. 6, Ins. 4-11: col. 6, Ins. 27-40), removing (Fig. 1, Fig. 5, removing glove 102 from hand 196, 198; col. 6, Ins. 4-11; col. 6, Ins. 27-40) from the hand (Fig. 1, hand 196, 198) into a toilet (Fig. 1, Fig. 5, glove 102 is placed in toilet 11 O; col. 6, Ins. 4-11; col. 6, Ins. 27-40) and flushing for disposal (Fig. 1, Fig. 5, flushing toilet 110; col. 6, Ins. 4-11; col. 6, Ins. 27-40); and, optionally analyzing compliance with use and correlating extent of use with reducing or eliminating transmission of the fecal pathogen (“optional” limitations are not required). 
Wiggins does not explicitly disclose toilets convenient to a facility in a chain of food production and food preparation; the dorsal surface and ventral surface joined by stitching with a degradable thread or gluing or bonding; removing from the hand by inverting the device. 
Legaard teaches a method (method; para. [0009]), toilets convenient to a facility in a chain of food production and food preparation (gloves are used in public restrooms at restaurants; para. [0002]; para. [00081). 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify Wiggins as taught by Legaard, the motivation being to facilitate sterilization of a user's hands, thereby preventing the spread of bacteria and viruses. 
Darrow teaches a device (Fig. 1, FOB mitt; para. (0015]), the dorsal surface (Fig. 1, top layer 10) and a ventral surface (Fig. 1, bottom layer 11) joined by stitching with a degradable thread or gluing or bonding (Fig. 1, Fig. 4, a peripheral bond line 15 joins top layer 10 and bottom layer 11; para. [0017]; para. [0028]-[00301); removing from the hand by inverting the device (access flap allows the user to remove the FOB mitt easily by turning it inside out; para. [0007]). 

Regarding claim 17, modified Wiggins discloses the method according to claim 11.  Modified Wiggins does not explicitly disclose wherein the food production or food preparation facility is located within a context selected from: a cruise ship, a hospital, a day care center for children, a day care center for elderly, a day care center for pets, a hotel, a school building, military barracks, a government administration building, a courthouse, a dormitory, a group residence, a seasonal agriculture worker dwelling, a halfway house, a transportation hub terminal, a nursing home, a senior center, a sports arena, a performance venue, a museum, a shopping mall, a bar, a restaurant, a food court, a department store, a cathedral, a shrine, a fraternity house, a sorority house, and a boarding school. 
Legaard teaches a method (method; para. (0009]), wherein the food production or food preparation facility is located within a context selected from: a cruise ship, a hospital, a day care center for children, a day care center for elderly, a day care center for pets, a hotel, a school building, military barracks, a government administration building, a courthouse, a dormitory, a group residence, a seasonal agriculture worker dwelling, a halfway house, a transportation hub terminal, a nursing home, a senior center, a sports arena, a performance venue, a museum, a shopping mall, a bar, a restaurant, a food court, a department store, a cathedral, a shrine, a fraternity house, a sorority house, and a boarding school (gloves are used at entrances to places where people congregate, including schools, hospitals, airports, restaurants, theaters, stores, offices, factories, shopping malls, etc.; para. (0008]). 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify Wiggins as taught by Legaard, the motivation being to facilitate sterilization of a user's hands, thereby preventing the spread of bacteria and viruses.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,516,906 to Wiggins in view of US 2008/0104736 to Legaard, US 2004/0221367 to Darrow, and US 5,473,789 to Oster. 
Regarding claim 12, modified Wiggins discloses the method according to claim 11, wherein providing the device (Fig. 1, glove 102) further comprises supplying a plurality of devices (Fig. 1, gloves 102) of different sizes (Fig. 1, Fig. 4, a kit 400 includes a plurality of flushable disposable gloves 102 in various sizes; col. 4, Ins. 14-16; col. 6, Ins. 1-3).  Modified Wiggins does not explicitly disclose supplying a plurality of devices adjacent in a toilet stall within a user's arms reach of a toilet. 
Oster teaches a method (use; col. 4, In. 2), comprising supplying a plurality of devices (Fig. 1, disposable pads 14) adjacent in a toilet stall within a user's arm's reach of a toilet (Fig. 1, disposable pads 14 are dispensed in a dispenser 12 mounted in a public restroom facility within arm’s reach of a toilet; col. 3, Ins. 40-50). 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify Wiggins as taught by Oster, the motivation being to facilitate access to the mitts for disabled users.
.
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,516,906 to Wiggins in view of US 2004/0221367 to Darrow. 
Regarding claim 18, Wiggins discloses a kit (Fig. 4, kit 400) for improving personal hygiene sanitation (Fig. 1, glove 102 protects hand 194 of user-wearer 190 while cleaning a genital region after urinating and defecating thereby preventing user-wearer 190 from getting urine and feces on hand 194 of user-wearer 190; col. 4, Ins. 47-51) comprising: providing a device (Fig. 1, Fig. 4, glove 102) comprising a disposable flushable garment (Fig. 1, Fig. 4, flushable disposable gloves 102) encompassing a covering for five digits and palm of a hand (Fig. 1, the glove covers hand 194 of user wearer 190; col. 4, Ins. 36-38), the device (Fig. 1, Fig. 4, glove 102) comprising a material compatible with standards for indoor plumbing disposal (Fig. 1, flushable disposable glove 102 flushes down toilet 110 (is biodegradable; col. 4, Ins. 55-56), and having a dorsal surface (Fig. 1, Fig. 2A, the glove 102 has a dorsal surface) and a ventral surface (Fig. 1, Fig. 2A, the glove 102 has a ventral surface), and instructions for use (Fig. 4, a set of user instructions 410; col. 6, Ins. 1-8). 
Regarding claim 19, Wiggins discloses instructions for use include applying the device to at least one hand prior to a cleaning function upon defecation, cleaning after defecation, inverting the device from the outer surface to eject the hand by removing the device from the hand after the cleaning function, and before resuming a fully clothed condition disposing of the device into the plumbing system for flushing (par. 29 detailed description).
fig. 4, 410).
Wiggins does not explicitly disclose a dorsal surface and a ventral surface joined by stitching with a degradable thread or gluing or bonding in claim 18 nor the use of toilet paper for the cleaning step in claim 19. 
Darrow teaches a device (Fig. 1, FDB mitt; para. [0015]), comprising a dorsal surface (Fig. 1, top layer 10) and a ventral surface (Fig. 1, bottom layer 11) joined by stitching with a degradable thread or gluing or bonding (Fig. 1, Fig. 4, a peripheral bond line 15 joins top layer 10 and bottom layer 11; para. (0017]; para. (0028)-(0030]). 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify Wiggins as taught by Darrow, the motivation being to bond the surfaces without requiring an adhesive, thereby avoiding negatively affecting the material of which the device is made, as taught by Darrow (para. (0031]).
Certainly, all parties would concede that to use toilet paper as a cleaning material post defecating is widely known and common obvious step known to all human beings so that it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the use of toilet paper as a cleaning means post defecation so as to clean the surfaces of one’s hands post defecation.  The mere existence of commonly known name “toilet” paper is clear and obvious evidence that use of this type of paper is prima facie obvious and widely known for use as a cleaning means during use of the toilet.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various cleaning gloves/mitts/articles are attached to establish the general state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT H MUROMOTO JR/           Primary Examiner, Art Unit 3732